292 So. 2d 617 (1974)
James Coston HOLLINGSHEAD, Appellant,
v.
STATE of Florida, Appellee.
No. T-294.
District Court of Appeal of Florida, First District.
April 11, 1974.
Richard W. Ervin, III, Public Defender, and David J. Busch, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Richard W. Prospect, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant seeks reversal of a sentencing order wherein he was sentenced to serve five years imprisonment, the maximum sentence for the offense of which he was convicted, without credit for approximately four months time previously spent in jail.
Allowance of credit for time served in jail prior to sentencing is now mandatory. Ch. 73-71, Laws of Florida, 1973, amending F.S. § 921.161(1), F.S.A. While said amendment did not become effective until after appellant herein was sentenced, an appellate court will apply the law which obtains at the time the appeal is decided in determining the correctness of the order or judgment before it. Joins v. State, 287 So. 2d 742 (Fla.App.1st, 1974).
Accordingly, the order of sentencing is reversed with directions that the trial court resentence appellant, giving due credit for the time earlier spent in jail, or the trial court may enter an order reducing the sentence without calling the defendant back before the court.
Reversed with directions.
SPECTOR, Acting C.J., and JOHNSON and BOYER, JJ., concur.